DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/23/2020 wherein claims 1, 11, 17 and 19 have been amended.
Claims 1-3, 5-9 and 11-18 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants arguments filed 6/4/2020 regarding the rejection of claims 1-3, 5-8, 11-14, and 17-19 made by the Examiner under 35 USC 102(a)(1) over Takeda et al. (US 6200680) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/5/2020.
Applicants arguments filed 6/4/2020 regarding the rejection of claims 1-3, 5-9 and 11-19 made by the Examiner under 35 USC 103 over Takeda et al. (US 6200680) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/5/2020.
In regards to the 102(a)(1) and 103 rejections, Applicant asserts the following:
The process of Takeda is very different from the product-by-process steps of the instant claims and one would in no way be motivated to modify Takeda to implement the steps claimed herein. Moreover, the process of the claims produces zinc oxide particles having excellent sphericity.
In response to A, the instant claims require a product-by-process having the following steps; (1) the nebulization of a liquid solution containing a precursor to one or more inorganic material(s), from which the particles are to be formed, at a given molar concentration in a solvent, and which is used to obtain a spray of droplets of the solution, (2) the heating of the spray (referred to as drying) to a temperature sufficient to ensure the evaporation of the solvent and the formation of particles, (3) the heating of the particles to a temperature (referred to as pyrolysis) sufficient to ensure the decomposition of the precursor to form the inorganic material, (4) optionally, the densification of the particles, (4a) optionally, the quenching of the particles, and (5) the recovery of the particles thus formed. For purposes of comparison, the optional steps will be disregarded as unnecessary and thus the focus will be on steps 1-3.
It is acknowledged that Takeda does not require their process of producing the zinc oxide particles include the “nebulization of a liquid solution containing a precursor to one or more inorganic material(s), from which the particles are to be formed…”. However, as far as the Examiner can tell, the particles produced by a nebulization processes are essentially identical to the particles of Takeda despite Takeda not teaching the claimed nebulization process.  In regard to the particles properties, Takeda teaches that their particles “are finely dispersed without undergoing secondary agglomeration” (see column 15, lines 27-28), are to be “spherical” which “means that the composite particle assumes a round shape as a whole with its L/B ratio (major axis (L)/minor axis (B)) being 1.0 or greater and smaller than 1.2” (see column 27, lines 25-30 2/g (e.g. 16.9 m2/g (see Example 32)). Each of these properties as described by Takeda are the same as the properties recited by the instant claims. Moreover, these very properties are pointed to by Applicant as “unexpected” but since the particles of Takeda exhibit the same properties, it’s not understood how they’d be rightfully considered unexpected.  
  In regard to the property of agglomeration, Example III-3 of Takeda provides further clarification regarding this property. Example III-3 produces a powdered particle which disperses uniformly in a film matrix to produce a film product that has excellent light transmission properties and there is no observed agglomeration. However, Comparative Example III-2 demonstrates significant agglomeration. Comparative Example III-2 is a film product with a poor surface profile due to agglomeration of the dispersed particles. Clearly, it is a priority of Takeda to produce particles that disperse evenly and not agglomerate such that when the zinc oxide particles are used in end use products, the end use product exhibits excellent transmissibility and surface properties. Takeda makes it clear that agglomeration is a detriment to both of these final properties.
Regarding product-by-process limitations, MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In the instant case, the zinc oxide particles used in the instantly claimed method of preventing, limiting and/or eliminating contamination of a solid material are deemed to be the same as the zinc particles produced by Takeda (see analysis of proeprties above) 
Maintained Rejections, of Record
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-8, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 6200680).
Example 40 discloses adding 15 parts zinc oxide particles obtained by the method of Example 32 (zinc oxide with a particle size of 2 microns and a BET specific surface area of greater than 15 m2/g – see column 96, line 25- column 97, line 39) and 485 parts polycarbonate resin pellets which is molded into a plate (container for food). The mixture is melt-kneaded to obtain a molten mixture having uniformly dispersed therein 3% of zinc oxide particles (see column 102, lines 50-62). 
Takeda discloses that their zinc oxide preparations exhibit antibacterial activity (see column 77, line 3 and 45 and claim 12).
The zinc oxide particles are to have a size of from 0.005-10 microns, preferably from 0.005 to 0.1
Takeda discloses that their zinc oxide resins products can be used to wrap food, be used as a plate (used in food industry) or used in cosmetic formulations (see claim 11). 
Takeda recognizes at column 42, lines 60-65 states that spherical or nearly spherical particles are “easily dispersed and hardly broken by mechanical shear when compounded”. Takeda goes on to define “spherical” as a particle having a major axis/minor axis ratio being 1.0 or greater and smaller than 1.2 (see column 42, lines 65-67). Thus, Takeda provides spherical particles according to that instantly claimed.
As it relates to the property of the antimicrobial agent not migrating out of the solid material, such a property is inherent to that of Takeda. Takeda discloses a composition that is the same as that of the claims, e.g. zinc oxide particles dispersed in a solid polycarbonate or a solid polymethyl methacrylate matrix. Therefore, Takeda’s composite must also not exhibit zinc oxide migration.  See MPEP 2112.01(II).
It is acknowledged that Takeda does not require their process of producing the zinc oxide particles include the “nebulization of a liquid solution containing a precursor to one or more inorganic material(s), from which the particles are to be formed…”. However, as far as the Examiner can tell, the particles produced by a nebulization processes are essentially identical to the particles of Takeda despite Takeda not disclosing the claimed nebulization process.  In regard to the particles properties, Takeda states that their particles “are finely dispersed without undergoing secondary agglomeration” (see column 15, lines 27-28), are to be “spherical” which “means that the composite particle assumes a round shape as a whole with its L/B ratio (major axis (L)/minor axis (B)) being 1.0 or greater and smaller than 1.2” (see column 27, lines 25-30 and Example 32: L/B ratio of 1.06) and have a specific area greater than or equal to 15 m2/g (e.g. 2/g (see Example 32)). Each of these properties as described by Takeda are the same as the properties recited by the instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710).
Example 40 discloses adding 15 parts zinc oxide particles obtained by the method of Example 32 (zinc oxide with a particle size of 2 microns and a BET specific surface area of greater than 15 m2/g – see column 96, line 25- column 97, line 39) and 485 parts polycarbonate resin pellets which is molded into a plate (container for food). The mixture is melt-kneaded to 
Takeda discloses that their zinc oxide preparations exhibit antibacterial activity (see column 77, line 3 and 45 and claim 12).
The zinc oxide particles are to have a size of from 0.005-10 microns, preferably from 0.005 to 0.1 microns (see column 15, lines 15-20).  
Takeda teaches that their zinc oxide resins products can be used to wrap food or used in cosmetic formulations (see claim 11). 
Takeda recognizes at column 42, lines 60-65 states that spherical or nearly spherical particles are “easily dispersed and hardly broken by mechanical shear when compounded”. Takeda goes on to define “spherical” as a particle having a major axis/minor axis ratio being 1.0 r greater and smaller than 1.2 (see column 42, lines 65-67). Thus, Takeda provides spherical particles according to that instantly claimed.
As it relates to the property of the antimicrobial agent not migrating out of the solid material, such a property is inherent to that of Takeda. Takeda discloses a composition that is the same as that of the claims, e.g. zinc oxide particles dispersed in a solid polycarbonate or a solid polymethyl methacrylate matrix. Therefore, Takeda’s composite must also not exhibit zinc oxide migration.  See MPEP 2112.01(II).
Takeda however fails to form the zinc oxide composition forms all or part of bottles, flasks, jars, boxes, cans, barrels, tanks and various containers used for packaging and/or storage of food, dietetic, cosmetic, dermatological or pharmaceutical products. 
Joerger is directed to articles having antimicrobial activity wherein the antimicrobial property is enhanced by addition of metal salts such as zinc oxide (see [0054]). Exemplified 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art
Xing et al. (US 2017/0044021)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611